Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 1 of 13




                          EXHIBIT 3                                001
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 2 of 13




                          EXHIBIT 3                                002
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 3 of 13




                          EXHIBIT 3                                003
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 4 of 13




                          EXHIBIT 3                                004
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 5 of 13




                          EXHIBIT 3                                005
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 6 of 13




                          EXHIBIT 3                                006
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 7 of 13




                          EXHIBIT 3                                007
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 8 of 13




                          EXHIBIT 3                                008
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 9 of 13




                          EXHIBIT 3                                009
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 10 of 13




                           EXHIBIT 3                                010
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 11 of 13




                           EXHIBIT 3                                011
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 12 of 13




                           EXHIBIT 3                                012
Case 1:19-cv-00579-GLR Document 10-5 Filed 06/24/19 Page 13 of 13




                           EXHIBIT 3                                013
